Citation Nr: 0008220	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-31 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for pelvic 
inflammatory disease (PID), currently rated as 10 percent 
disabling.  

2.  Entitlement to a compensable evaluation for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from August 1973 to December 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In February 1999, the Board remanded this case to 
the Ro for additional development.  


REMAND

Based on the current evidence of record, it is unclear if the 
veteran has any residual disability associated with PID or 
hepatitis.   

As noted by the Board in February 1999, service connection 
was established for PID and for the residuals of hepatitis B 
in an October 1997 rating decision.  Noncompensable 
evaluations were awarded.  These grants were based partially 
on service records that showed treatment for these disorders 
and post service findings made upon VA examinations in May 
1997.  At that time, hepatitis testing showed that she had 
had hepatitis B in the past.  No residuals, however, were 
noted.  Gynecological testing showed that she was infertile 
as a direct result of PID and pelvic adhesive disease.  

At a hearing in November 1997, the veteran testified that she 
was unable to become pregnant.  Hearing (Hrg.) transcript 
(tr.), pg. 2.  Physicians had told her that she had a cyst on 
her left ovary.  Tr., pg. 3.  She complained of experiencing 
heavy menstrual cramping and contended that sexual 
relationships with her husband were adversely affected due to 
pain.  Tr., pg. 4.  


In December 1997, a hearing officer granted an increased 
rating of 10 percent for the appellant's PID and determined 
that she was entitled to a special monthly compensation on 
account of loss of use of a creative organ.  The basis for 
the conclusion that the PID is 10 percent disabling in light 
of the objective medical evidence is unclear.
  
In January 1998, the RO denied claims for service connection 
for hemorrhoids, claimed as rectal bleeding, and irritable 
bowel syndrome, claimed as stomach pains and cramps.  These 
issues are not before the Board at this time.  It noted that 
many of her current complaints are gastrointestinal in 
nature.  

At a hearing in May 1998, the veteran testified that she 
experienced reflux with both foods and liquids.  She reported 
that she had had indigestion and chronic abdominal pain for 
years.  She took several medications for her complaints.  Tr. 
at 2.  She said that her symptoms were particularly 
pronounced during her menses, and she described radiating 
pain in the abdominal area.  She said that she had uterine 
fibroid causing bleeding.  Tr. at 4.  (At the hearing, she 
submitted a duplicate copy of a June 1997 upper 
gastrointestinal series that showed that moderate 
gastroesophageal reflux.  She also submitted a duplicate copy 
of a laparoscopic report from early 1994 that reflected that 
she had perihepatic adhesions, and a private record from 
March 1998 that showed that she had posterior fibroid 
measuring 4.1 x 3.5 x 3.8 cm.)  

In May 1998, the RO confirmed the 10 percent rating in effect 
for PID and the noncompensable evaluation for hepatitis B.  

At a hearing before the Board in November 1998, the claimant 
testified again in support of her contentions.  She stated 
that everything she ate gave her gas and feelings of 
bloating.  She was on several medications for this.  Tr. at 
3.  She experienced gastro-reflux and stomach burning.  She 
also had abdominal cramps.  Tr. at 4.  She had two enemas per 
day to help get rid of gas and to pass stools.  She had 
altered her diet to alleviate some of her symptoms.  She was 
often fatigued and 




had no energy.  Tr. at 6.  She had not had sex with her 
husband for the past 8 months due to the bleeding and her 
abdominal complaints.  Tr. at 8.

In February 1999, the Board remanded this case to the RO for 
additional development.  The Board requested a 
gastrointestinal examination and a medical opinion with 
regard to whether the claimant had any residuals of her 
service-connected history of hepatitis B.  This examination 
was performed and the Board finds it meets the requirements 
set out in the remand.  The Board stated in its remand, in 
pertinent part:  

The RO should schedule the veteran for a 
comprehensive VA gynecological 
examination to determine the current 
severity of the veteran's service-
connected PID.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should describe any 
disability associated with the veteran's 
service connected PID.  Specifically, the 
examiner also should provide an opinion 
as to the degree of medical probability 
that any of the veteran's current 
abdominal complaints, e.g., abdominal 
cramping, bleeding, hemorrhoids, 
constipation, irritable bowel syndrome, 
or gastroesophageal reflux, etc., are 
causally related to her service connected 
PID.  A complete rationale for any 
opinion expressed must be provided.  

While a VA gynecological examination was held in April 1999, 
the Board must conclude that it did not answer the critical 
issue in this case of whether the veteran suffers from any 
residual disability associated with her PID.  More 
importantly, they do not answer the questions raised by the 
Board in February 1999, a violation of the U.S. Court of 
Appeals for Veterans Claims (Court) in Stegall v. West, 
11 Vet. App. 268 (1998). 



Because the claims are well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In light of the 
foregoing, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that she identify (names, 
addresses, and dates) any sources of 
recent VA or non-VA treatment.  The RO 
should secure copies of all identified 
records and associate them with the 
claims folder.   

2.  The RO should reschedule the veteran 
for a VA gynecological examination to 
determine the current severity of the 
service-connected PID.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should describe any 
disability associated with the veteran's 
service connected PID.  Specifically, the 
examiner also should provide an opinion 
as to the degree of medical probability 
that any of the veteran's current 
abdominal complaints, e.g., abdominal 
cramping, bleeding, hemorrhoids, 
constipation, irritable bowel syndrome, 
or gastroesophageal reflux, etc., are 
causally related to her service connected 
PID.  A complete rationale for any 
opinion expressed must be provided.  The 
following three questions should be 
answered to the best of the evaluator's 
ability:

(a) Does the veteran current have pelvic 
inflammatory disease?

(b) Does any objective medical evidence 
support the conclusion that the veteran 
sustained any residual 


disability associated with pelvic 
inflammatory disease, including a 
gastrointestinal disorder?

(c) Are the veteran's current complaints, 
based on the objective evidence of 
record, reasonably associated with either 
the veteran's pelvic inflammatory disease 
or hepatitis B? 

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, after undertaking an 
additional development deemed 
appropriate, including any indicated 
medical examinations, the RO should 
adjudicate the issue of entitlement to 
increased evaluations for PID and 
residuals of hepatitis B.  If the 
benefits sought on appeal are not 
granted, the veteran and her 
representative should be issued a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



